               Case 3:19-cv-04541-LB Document 55 Filed 01/13/21 Page 1 of 3




 1
     D. Victoria Baranetsky (SBN 311892)                   DAVID L. ANDERSON (CABN 149604)
 2   THE CENTER FOR INVESTIGATIVE                          United States Attorney
     REPORTING                                             SARA WINSLOW (DCBN 457643)
 3   1400 65th St., Suite 200                              Chief, Civil Division
     Emeryville, CA 94608                                  JEVECHIUS D. BERNARDONI (CABN
 4   Telephone: (510) 809-3160                             281982)
     Fax: (510) 849-6141                                   Assistant United States Attorney
 5   vbaranetsky@revealnews.org
                                                                  450 Golden Gate Avenue, Box 36055
 6   Attorney for Plaintiff                                       San Francisco, California 94102-3495
                                                                  Telephone: (415) 436-7164
 7                                                                FAX: (415) 436-7234
                                                                  Jevechuius.bernardoni@usdoj.gov
 8
                                                           Attorneys for Defendant
 9

10
                                     UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                         SAN FRANCISCO DIVISION
13

14   THE CENTER FOR                   )                  Case No. 3:19-cv-04541-LB
     INVESTIGATIVE REPORTING,         )
15                                    )                  JOINT STIPULATION TO MODIFY THE
                 Plaintiff,           )                  SUMMARY JUDGMENT CALENDAR, AND
16                                    )                  [PROPOSED] ORDER
          v.                          )
17                                    )
     FEDERAL BUREAU OF INVESTIGATION, )
18               Defendant.           )
                                      )
19

20          Pursuant to this Court’s Order dated January 13, 2021, Dkt. No. 53, Plaintiff The Center For
21 Investigative Reporting (“Plaintiff”) and Defendant Federal Bureau of Investigation (“Defendant”)

22 respectfully submit the Stipulated Proposed Schedule.

23          Following the Court’s order of January 13, 2021, the parties met and conferred regarding the
24 submission of supplemental exhibits and a new hearing date for cross-motions for summary judgment.

25 The parties stipulate to and jointly propose as follows:

26           1.   The hearing on the cross-motions for summary judgment currently set for January 14,
27                 2020 shall be vacated;
28           2.   By January 21, 2021, Plaintiff will file a translated version of the Indonesian police file


     STIP. TO MODIFY MSJ BRIEFING PLAN
     CASE NO. 3:19-CV-04541-LB                       1
               Case 3:19-cv-04541-LB Document 55 Filed 01/13/21 Page 2 of 3




 1                  (barring any issues that may arise with translation) on the Court’s docket; and

 2           3.    By January 28, 2021, Plaintiff and Defendant will file with the Court a status report that

 3                  will include (1) a proposed hearing date for cross-motions for summary judgment and

 4                  (2) to the extent necessary, a brief (not to exceed two pages per party) statement of the

 5                  parties’ legal positions on the impact of the Indonesian police file. However, given that

 6                  the submission of the Indonesian police file likely will not impact the parties’ legal

 7                  positions, the parties currently anticipate that the hearing date should occur within two

 8                  weeks of January 28, 2021.

 9 DATED: January 13, 2021                                Respectfully submitted,

10                                                        DAVID L. ANDERSON
                                                          United States Attorney
11
                                                          /s/ Jevechius D. Bernardoni
12
                                                          JEVECHIUS D. BERNARDONI
13                                                        Assistant United States Attorney
                                                          Attorneys for Defendant
14

15
     DATED: January 13, 2021                              THE CENTER FOR INVESTIGATIVE
16                                                        REPORTING
17                                                        D. Victoria Baranetsky*
                                                          D. VICTORIA BARANETSKY
18
                                                          Attorneys for Plaintiffs
19

20
   * In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of
21 perjury that all signatories have concurred in the filing of this document.

22

23

24

25

26

27

28


     STIP. TO MODIFY MSJ BRIEFING PLAN
     CASE NO. 3:19-CV-04541-LB                        2
             Case 3:19-cv-04541-LB Document 55 Filed 01/13/21 Page 3 of 3




 1
                                       [PROPOSED] ORDER
 2
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3
             January 13, 2021
     Dated: __________________                 ______________________________
 4                                             HON. LAUREL BEELER
                                               United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED BRIEFING SCHEDULE          1
     18-cv-02414-DMR
